        Case 1:19-mc-00145-TSC Document 277 Filed 09/23/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
In the Matter of the                                )
Federal Bureau of Prisons’ Execution                )
Protocol Cases                                      )
                                                    )
LEAD CASE: Roane et al. v. Barr                     )         Case No. 19-mc-145 (TSC)
                                                    )
THIS DOCUMENT RELATES TO:                           )
                                                    )
ALL CASES                                           )
                                                    )

                             WITHDRAWAL OF APPEARANCE

       The Clerk of the Court and all parties of record will kindly take notice of the withdrawal

of the appearance of Assistant United States Attorney Alan Burch as counsel for all federal

Defendants in these consolidated cases.

Dated: September 23, 2020                               Respectfully submitted,

MICHAEL R. SHERWIN                                      DAVID MORRELL
Acting United States Attorney                           Deputy Assistant Attorney General

DANIEL F. VAN HORN                                      PAUL R. PERKINS
Civil Chief, U.S. Attorney’s Office                     Special Counsel

 /s/ Alan Burch                                         JEAN LIN (NY Bar 4074530)
ALAN BURCH (D.C. Bar No. 470655)                        Special Litigation Counsel
Assistant United States Attorney                        JONATHAN KOSSAK (D.C. Bar 991478)
United States Attorney’s Office, Civil Division         CRISTEN HANDLEY (MO Bar 69114)
555 Fourth St., NW, Washington, DC 20530                BRADLEY P. HUMPHREYS (D.C. Bar 988057)
(202) 252-2550, alan.burch@usdoj.gov                    Trial Attorneys
                                                        Civil Division
                                                        Federal Programs Branch
                                                        Civil Division, Department of Justice
                                                        1100 L Street, N.W., Washington, D.C. 20005
                                                        (202) 514-3716
                                                        Jean.lin@usdoj.gov
                                                        Jonathan.kossak@usdoj.gov
                                                        Cristen.handley@usdoj.gov

                                                        Counsel for Defendants
        Case 1:19-mc-00145-TSC Document 277 Filed 09/23/20 Page 2 of 5




                                CERTIFICATE OF SERVICE

I hereby certify that on September 23, 2020, I caused a true and correct copy of the foregoing to
be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s
August 20, 2019 Order, below is a list of all plaintiffs’ counsel of record (as most recently
identified in the signature pages of the Consolidated Amended Complaint, ECF No. 92):

Alan E. Schoenfeld (admitted pro hac vice)          Ginger D. Anders (Bar No. 494471)
Ryan M. Chabot (admitted pro hac vice)              Jonathan S. Meltzer (Bar No. 888166546)
WILMER CUTLER PICKERING HALE                        Brendan Gants (Bar No. 1031419)
AND DORR LLP                                        MUNGER, TOLLES & OLSON LLP
7 World Trade Center                                1155 F Street N.W., Seventh Floor
250 Greenwich Street                                Washington, D.C. 20004-1357
New York, New York 10007                            (202) 220-1100
(212) 230-8880                                      Counsel for Plaintiff Brandon Bernard
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com                          Alex Kursman, Assistant Federal Defender
                                                    Shawn Nolan, Chief, Capital Habeas Unit
Andres C. Salinas (DC Bar No. 156118)               Federal Community Defender Office, E.D.
WILMER CUTLER PICKERING HALE                        Pa.
AND DORR LLP                                        601 Walnut Street, Suite 545 West
1875 Pennsylvania Avenue NW                         Philadelphia, PA 19106
Washington, DC 20006                                Telephone - 215-928-0520
(202) 663-6289                                      Email – alex_kursman@fd.org
Andres.Salinas@WilmerHale.com                       Counsel for Plaintiff Alfred Bourgeois
Counsel for Wesley I. Purkey
                                                    Joseph Luby, Assistant Federal Defender
Joshua C. Toll                                      Federal Community Defender Office, E.D.
D.C. Bar No. 463073 King & Spalding LLP             Pa.
1700 Pennsylvania Avenue, N.W.                      601 Walnut Street, Suite 545 West
Washington, DC 20006                                Philadelphia, PA 19106
(202) 737-8616                                      Telephone - 215-928-0520
jtoll@kslaw.com                                     Email – joseph_luby@fd.org
                                                    Counsel for Plaintiff Chadrick Fulks
Margaret O’Donnell
P.O. Box 4815                                       Amy Lentz (DC Bar No. 990095)
Frankfort, KY 40604                                 Steptoe & Johnson, LLP
(502) 320-1837                                      1300 Connecticut Avenue NW
mod@dcr.net                                         Washington, DC 20036
Counsel for Plaintiff Anthony Battle                202.429.1320
                                                    Counsel for Plaintiff Orlando Hall




                                                2
        Case 1:19-mc-00145-TSC Document 277 Filed 09/23/20 Page 3 of 5




Scott W. Braden                                   Donald P. Salzman (D.C. Bar No. 479775)
Assistant Federal Defender                        Charles F. Walker (D.C. Bar No. 427025)
Arkansas Federal Defender Office                  Steven M. Albertson (D.C. Bar No. 496249)
Ark Bar Number 2007123                            Skadden, Arps, Slate, Meagher & Flom
1401 West Capitol, Suite 490                      LLP
Little Rock, Arkansas 72201                       1440 New York Avenue, N.W.
(501) 324-6114                                    Washington, D.C. 20005
Scott_Braden@fd.org                               (202) 371-7983
                                                  donald.salzman@skadden.com
Jennifer Ying (DE #5550)                          Counsel for Plaintiff Corey Johnson
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT &                          David S. Victorson
TUNNELL LLP                                       Hogan Lovells US LLP
1201 N. Market St.                                Columbia Square
P.O. Box 1347                                     555 13th Street NW
Wilmington, Delaware 19801                        Washington, DC 20004
(302) 658-9300                                    (202) 637-5600
jying@mnat.com                                    (202) 637-5910 (fax)
amoshos@mnat.com                                  david.victorson@hoganlovells.com
Counsel for Plaintiff Norris G. Holder, Jr.
                                                  Pieter Van Tol (admitted pro hac vice)
Jon Jeffress                                      Hogan Lovells US LLP
KaiserDillon PLLC                                 390 Madison Avenue
1099 14th Street NW                               New York, NY 10017
8th Floor West                                    (212) 918-3000
Washington, DC 20005                              (212) 918-3100 (fax)
Telephone - 202-640-2850                          pieter.vantol@hoganlovells.com
Email - jjeffress@kaiserdillon.com                Counsel for Plaintiff Daniel Lewis Lee

Timothy Kane, Assistant Federal Defender          Kathryn L. Clune
Shawn Nolan, Chief, Capital Habeas Unit           Crowell & Moring LLP
Federal Community Defender Office, E.D.           1001 Pennsylvania Avenue NW
Pa.                                               Washington D.C. 20004-2595
601 Walnut Street, Suite 545 West                 (202) 624-2705
Philadelphia, PA 19106                            kclune@crowell.com
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org
Counsel for Plaintiff Dustin Lee Honken




                                              3
        Case 1:19-mc-00145-TSC Document 277 Filed 09/23/20 Page 4 of 5




Harry P. Cohen (pro hac vice application          Paul F. Enzinna
pending)                                          D.C. Bar No. 421819
Michael K. Robles (pro hac vice application       Ellerman Enzinna PLLC
pending)                                          1050 30th Street, NW
James Stronski (pro hac vice application          Washington, DC 20007
pending)                                          202.753.5553
Crowell & Moring LLP                              Counsel for Plaintiff James H. Roane, Jr.
590 Madison Avenue New York, NY 10022
(212) 223-4000                                    Amy Karlin
(212) 223-4134(fax)                               Interim Federal Public Defender
hcohen@crowell.com                                Celeste Bacchi
mrobles@crowell.com                               Jonathan C. Aminoff
jstronski@crowell.com                             Deputy Federal Public Defenders
                                                  321 E. Second Street
Jon M. Sands (pro hac application to be           Los Angeles, CA 90012
filed)                                            (213) 894-2854
Dale A. Baich (pro hac application to be          Counsel for Plaintiff Julius O. Robinson
filed)
Jennifer M. Moreno                                Gerald W. King, Jr. Ga. Bar No. 140981
Federal Public Defender                           Jeffrey Lyn Ertel Ga. Bar No. 249966
District of Arizona                               FEDERAL DEFENDER PROGRAM, INC.
850 West Adams Street, Suite 201                  101 Marietta Street, Suite 1500
Phoenix, Arizona 85007                            Atlanta, Georgia 30303
602-382-2816                                      404-688-7530
602-889-3960 (fax)                                (fax) 404-688-0768
dale_baich@fd.org                                 Gerald_King@fd.org
jennifer_moreno@fd.org                            Jeff_Ertel@fd.org
Counsel for Plaintiff Keith Nelson
                                                  Stephen Northup
Shawn Nolan, Chief, Capital Habeas Unit           VSB #16547
Federal Community Defender Office, E.D.           Troutman Sanders LLP
Pa.                                               P.O. Box 1122
601 Walnut Street, Suite 545 West                 Richmond, Virginia 23218-1122
Philadelphia, PA 19106                            (804) 697-1240
Telephone - 215-928-0520                          (fax) (804) 698-5120
Email – timothy_kane@fd.org                       steve.northup@troutmansanders.com
Email – shawn_nolan@fd.org                        Frederick R. Gerson VSB #39968
Counsel for Plaintiff Jeffrey Paul                Bank Of America Center
                                                  1111 East Main Street, 16th Floor
                                                  Richmond,
                                                  Virginia 23219
                                                  (804) 482-1121
                                                  fgerson@dagglaw.com
                                                  Counsel for Richard Tipton, III.




                                              4
       Case 1:19-mc-00145-TSC Document 277 Filed 09/23/20 Page 5 of 5




Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com
Counsel for Bruce Webster



                                    /s/ Alan Burch
                                   ALAN BURCH (D.C. Bar No. 470655)
                                   Assistant United States Attorney




                                     5
